Jasen, J.
(concurring). Stare decisis impels me to concur with the majority in declaring section 7-210 of the Uniform Commercial Code unconstitutional (Sharrock v Dell Buick-Cadillac, 45 NY2d 152), notwithstanding that this very warehouseman’s lien foreclosure provision was recently upheld by the Supreme Court in Flagg Bros. v Brooks (436 US 149).
It is troublesome that this court’s ruling, applicable only in this State, will affect the uniformity of commercial lien law as it exists throughout our Nation. To the extent it will affect the Uniform Commercial Code, this holding undermines a part of that statute on the basis of a single State’s constitutional vagary in interpretation of the due process clause. It also vitiates a prior holding of our court in interpreting the Federal and State due process clauses. We said in Central Sav. Bank v City of New York (280 NY 9, 10): “The clauses are formulated in the same words and are intended for the protection of the same fundamental rights of the individual and there is, logically, no room for distinction in definition of the scope of the two clauses.”
Since the Legislature has seen fit to reform the Lien Law in light of this court’s decision in Sharrock (Lien. Law, § 201-a), it may wish to consider proper legislation to reform the warehouseman’s lien provision in light of this decision in order to again bring New York into the main stream of commercial law.
Chief Judge Cooke and Judges Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur; Judge Jasen concurs in a concurring opinion.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.